UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to AISystems, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52296 20-2414965 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 55 University Avenue, Suite 910 Toronto, Ontario, Canada M5J 2H7 (Address of principal executive offices) (Zip Code) (416)-367-2544 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12months (or for such shorter time period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes RNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer£ Smaller reporting companyR (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of May 16, 2011 there were 153,613,158 shares of common stock, $0.01 par value, outstanding. TABLE OF CONTENTS PartI. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December31, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 and the period from December 7, 2005 (inception) to March 31, 2011 4 Unaudited Condensed Consolidated Statement of Changes in Stockholders’ Equity for the period from December 7, 2005 (inception) to March 31, 2011 5 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 and the period from December 7, 2005 (inception) to March 31, 2011 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PartII. Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. (Removed and Reserved) 23 Item 5. Other Information 23 Item 6. Exhibits 24 2 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AISYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF March 31, December 31, (Unaudited) Assets Current Cash Cash $ $ Restricted cash Prepaid expenses and other current assets Total Current Assets Property and equipment,net Intellectual Property 10 10 Total Assets $ $ Liabilities and Shareholders' Deficit Current Accounts payable and accrued liabilities $ $ Notes payable to Shareholders Current portion of Loans payable to controlling shareholder for Intellectual Property Deferred revenue Current portion of equipment loan Total Current Liabilities Deferred lease obligation Total Liabilities Shareholders' Deficit Preferred Shares (Authorized 5,000,000 with 2,400,000 designated as Series B, Issued: 2,329,905 Series B) Common shares(Authorized: 300,000,000) Issued March 31 2011: 153,180,880 and 2010: 147,732,455 ) Additional paid-in capital Subscription advance (receivable) ) Deficit accumulated during the development stage ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ 3 AISYSTEMS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months endedMarch 31, 2011 Three months endedMarch 31, 2010 For the period from December 7, 2005 (inception) to March 31, 2011 (Unaudited) (Unaudited) (Unaudited) Operating expenses Salaries and benefits $ ) $ ) $ ) Outside Services ) ) ) Travel, meals and entertainment ) ) ) Office and general expense ) ) ) $ ) $ ) $ ) Other expenses Depreciation and amortization ) ) ) Stock Based Compensation ) ) ) $ ) $ ) $ ) Loss from operations $ ) $ ) $ ) Other income (expenses) Interest (expense) Interest income - - Other income (expense) $ ) $ ) $ ) Net loss for the period ) ) ) Deficit, beginning of the period ) ) - Deficit, end of the period $ ) $ ) $ ) Net loss per share attributable to common stockholders Basic and fully diluted $ ) $ ) Number of weighted average common shares outstanding basic and diluted 4 AISYSTEMS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’EQUITY (DEFICIT) Preferred stock - number of shares # Preferred stock - amount $ Common stock - number of shares # Common stock - amount $ Additional Paid in Capital $ Subscriptions Advanced (Receivable) Deficit accumulated during the development stage $ Total $ Shares issued in consideration of Intellectual Property ("IP") ) 10 Shares issued for cash during the year, net of issuance costs of NIL Net loss ) ) Balance at December 31, 2005 - - ) Shares issued in consideration of IP ) - Special distribution in consideration of IP ) ) Shares issued for cash during the year Shares issued upon exercise of options Stock based compensation Net loss ) ) Balance at December 31, 2006 - - ) ) Shares issued for cash during the year Stock based compensation Net loss ) ) Balance at December 31, 2007 - - ) ) Shares issued in consideration of IP ) - Shares issued for cash during the year Issuance of preferred shares Dividend on common shares ) ) Common share warrants issued in connection with debt Shares issued in connection with exercise of warrants 30 Shares issued upon exercise of options 19 Stock based compensation Net loss ) ) Balance at December 31, 2008 ) ) Shares issued $0.75 per share for cash during the year Shares issued $0.10 per sharefor cash during the year Shares issued $0.25 per share for cash during the year Consideration received for cancellation of IP Cancellation of shares issued for IP ) ) (0
